DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 11/23/21.  Claims 9-22 are withdrawn.  Claims 1 and 5 have been amended.  Claims 3 and 7 have been canceled.  Claims 1, 2, 4-6, and 8 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cid-Aguilar USPA_20110297900_A1 in view of Kim USPA_20120058879_A1.
1.	Regarding Claims 1, 2, 4-6, and 8, Cid-Aguilar discloses a solar control glass composition (Title) having a thickness ranging from 1.6 mm (Claim 5) and has a soda-lime silica base glass with a colorant comprising from 0.71 to 1.50 wt% of total iron expressed as Fe2O3, from 22 to 30% of Fe2+, from 0.15 to 0.50 FeO, expressed as Fe2O3, from about 0.10 to about 0.20% of So3, from about 0 to about 1% TiO2, from about 0.0004 to about 0.03 % of Cr2O3, and from about 0.0004 to about 0.015% of CuO (Claim 1).  Furthermore, Cid-Aguilar discloses illuminant "A" light transmission (TLA) greater of 65%, a total solar energy transmittance (TS) of less than or equal to 60%; a solar ultraviolet transmittance (TUV) of less than 46%; a dominant wavelength from 490 nm to 600; an excitation purity of less than 7, for thickness of 3.5 mm (Claim 3), and a direct solar transmittance of no greater than about 60% (paragraphs 0076, 0084).  Also, Cig-Aguilar discloses said soda-lime glass silica base glass composition comprises 70 to 75 wt% of SiO2, 0 to 2 wt% of Al2O3, 5 to 12 wt% of CaO, 3 to 4.2 wt% of MgO, 12 to 15 wt% of Na2O, and 0 to 2 wt% of K2O (paragraph 0082).  Cid-Aguilar further discloses using said composition in the form of a sheet (paragraphs 0078, 0084) and formed from a float process (paragraph 0082).  Although the exact same ranges are not disclosed in a single embodiment, the ranges do overlap.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Lastly, although the Cid-Aguilar, to inherently possess the claimed excitation of purity when its glass thickness is between about 0.7 and 2.0 mm.  This would be expected due to Cid-Aguilar teaching and/or suggesting substantially the same claimed limitations.  As such, physical properties of this nature would be inherent.  Alternatively, it can be said that since Cid-Aguilar discloses how excitation purities can be modified by modifying the colorant proportional amounts (paragraph 0068) it would be expected for one of ordinary skill in the art to vary the excitation purity based on the degree of color desired in the end product.
2.	However, Cid-Aguilar does not disclose the claimed Fe2O3 concentration range.
3.	Kim discloses a green soda-lime glass composition (Title) used in motor vehicles (Abstract) comprising Fe2O3 in a range of 1.4 to 2.5 parts by weight of the said glass composition (paragraph 0016). Furthermore, Kim discloses that if this amount is less than 1.4 parts by weight, the visible light transmittance (LTa) increases, resulting in a reduction in the function of privacy protection which is one of the most important characteristics of a dark, neutral green-gray soda-lime glass composition. If the amount is greater than 2.5 parts by weight, the visible light transmittance (LTa) decreases to a large extent, by which it is difficult to use it as windows for motor vehicles and construction glass due to the extremely low visible light transmittance (LTa), and the content of Fe.sup.2+ absorbing radiant infrared rays increases inevitably and the temperature in the bottom part of the smelting furnace becomes lower during the melting procedure, causing the problem of melt load increase (paragraph 0016). Additionally, Kim discloses that to reduce the melt load and obtain a composition with a 
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the concentration of Fe2O3 in the glass, of Cid-Aguilar, by using the disclosed range, of Kim. One of ordinary skill in the art would have been motivated in trying this out of a desire to prevent melt load increase and a visible light transmittance suitable for privacy protection in its windows used in automotive glass (Cid-Aguilar: paragraph 0002).
Claims 1, 2, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cid-Aguilar USPA_20110297900_A1 in view of Seto USPA_20040071982_A1 and Kim USPA_20120058879_A1.
5.	Regarding Claims 1, 2, 4-6, and 8, Cid-Aguilar discloses a solar control glass composition (Title) having a thickness ranging from 1.6 mm (Claim 5) and has a soda-lime silica base glass with a colorant comprising from 0.71 to 1.50 wt% of total iron expressed as Fe2O3, from 22 to 30% of Fe2+, from 0.15 to 0.50 FeO, expressed as Fe2O3, from about 0.10 to about 0.20% of So3, from about 0 to about 1% TiO2, from about 0.0004 to about 0.03 % of Cr2O3, and from about 0.0004 to about 0.015% of CuO (Claim 1).  Furthermore, Cid-Aguilar discloses illuminant "A" light transmission (TLA) greater of 65%, a total solar energy transmittance (TS) of less than or equal to 60%; a solar ultraviolet transmittance (TUV) of less than 46%; a dominant wavelength from 490 nm to 600; an excitation purity of less than 7, for thickness of 3.5 mm (Claim 3), and a direct solar transmittance of no greater than about 60% (paragraphs 0076, Cig-Aguilar discloses said soda-lime glass silica base glass composition comprises 70 to 75 wt% of SiO2, 0 to 2 wt% of Al2O3, 5 to 12 wt% of CaO, 3 to 4.2 wt% of MgO, 12 to 15 wt% of Na2O, and 0 to 2 wt% of K2O (paragraph 0082).  Cid-Aguilar further discloses using said composition in the form of a sheet (paragraphs 0078, 0084) and formed from a float process (paragraph 0082).  Although the exact same ranges are not disclosed in a single embodiment, the ranges do overlap.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
6.	However, Cid-Aguilar does not disclose the newly added limitation regarding the excitation purity at a thickness between about 0.7 and 2.0 mm.  However, Cid-Aguilar does disclose using its glass in automotive applications and further discloses how excitation purities can be modified by modifying the colorant proportional amounts (paragraph 0068). Furthermore, Cid-Aguilar does not disclose the claimed Fe2O3 concentration range.
7.	Seto discloses a glass plate that can absorb both UV and infrared rays for green glass suitable as window glass for automobiles which does not substantially contain an expensive raw material whose recycling is difficult and can exhibit an optimum UV and IR absorption when used in a thin plate (Abstract).  Seto further details this by stating that at a thickness that can be as low as 1.0 mm its glass plate has no more than 3.5 as its excitation purity (Abstract and Claim 1).  Seto further discloses using all of the same components in overlapping ranges as that being used by Cid-Aguilar.
Cid-Aguilar, by having an excitation purity of no more than 3.5 at a thickness of 1.0 mm, as disclosed by Seto.  One of ordinary skill in the art would have been motivated in doing so in order to obtain a glass plate that can absorb both UV and infrared rays for green glass suitable as window glass for automobiles which does not substantially contain an expensive raw material whose recycling is difficult and can exhibit an optimum UV and IR absorption when used in a thin plate, as disclosed by Seto.  Moreover, as stated above, Cid-Aguilar discloses how it’s known to modify excitation of purity (paragraph 0068).
9.	Kim discloses a green soda-lime glass composition (Title) used in motor vehicles (Abstract) comprising Fe2O3 in a range of 1.4 to 2.5 parts by weight of the said glass composition (paragraph 0016). Furthermore, Kim discloses that if this amount is less than 1.4 parts by weight, the visible light transmittance (LTa) increases, resulting in a reduction in the function of privacy protection which is one of the most important characteristics of a dark, neutral green-gray soda-lime glass composition. If the amount is greater than 2.5 parts by weight, the visible light transmittance (LTa) decreases to a large extent, by which it is difficult to use it as windows for motor vehicles and construction glass due to the extremely low visible light transmittance (LTa), and the content of Fe.sup.2+ absorbing radiant infrared rays increases inevitably and the temperature in the bottom part of the smelting furnace becomes lower during the melting procedure, causing the problem of melt load increase (paragraph 0016). Additionally, Kim discloses that to reduce the melt load and obtain a composition with a 
10.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the concentration of Fe2O3 in the glass, of Cid-Aguilar, by using the disclosed range, of Kim. One of ordinary skill in the art would have been motivated in trying this out of a desire to prevent melt load increase and a visible light transmittance suitable for privacy protection in its windows used in automotive glass (Cid-Aguilar: paragraph 0002).
Response to Arguments
Applicant's arguments filed 11/23/21 have been fully considered but they are not persuasive. 
Applicants state: “Cid-Aguilar does not describe or suggest a glass and colorant having 1.55 to 2.50% total iron expressed as Fe2Os, 23 to 30% of ferrous iron Fe**, or a total glass thickness of 0.7mm to 1.6mm. In particular, tables 1-3 of Cid-Aguilar teach a thickness of at lowest 3.5mm.”
The Examiner respectfully submits that Cid-Aguilar discloses a solar control glass composition (Title) having a thickness ranging from 1.6 mm (Claim 5) and has a soda-lime silica base glass with a colorant comprising total iron expressed as Fe2O3, from 22 to 30% of Fe2+ (Claim 1). Both of these ranges overlaps with Applicants’ claimed ranges. A non-preferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” See In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
Applicants state: “Additionally, it would not have been obvious to use the teachings of Cid-Aguilar alone or in combination with Kim to create a thin green solar control glass when viewed in connection with the intended properties of the glass.”
The Examiner respectfully submits that Cid-Aguilar teaches forming a “green solar control glass” (Title).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        December 5, 2021